Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application claims benefit of the provisional application:  62/868,697 06/28/2019.
2.     Claims 1, 3-12, 17-21, 23, 26-27 and 38 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-12, 19-21, 23, 26-27 and 38 are rejected under 35 U.S.C. 103(a) as being obvious over Choi et al.  US 2010/0209484 A1.
	Applicants claim a patch for delivering a triptan drug to a subject in need thereof, comprising: a top layer comprising an adhesive; a middle layer comprising a triptan, a skin irritation reducer, and a stabilizer; and a bottom layer, wherein the bottom layer comprises a release liner, see claim 1.  Dependent claims 1, 3-12, 19-21, 23 and 26 further limit the scope of patch, i.e., the triptan is selected from sumatriptan, rizatriptan, or zolmitriptan, the skin irritation reducer is organic acid selected from ascorbic acid or citric acid, specific dose of zolmitriptan in claims 1, 3-12, 19-21, 23 and 26. 
	Applicants claim a method of treating a subject in need thereof, comprising:
identifying a subject having a migraine; opening a plurality of micropores in the skin of the subject; applying a patch to the subject’s skin over the micropore for a period of time, wherein the patch comprises: a top layer comprising an adhesive; a middle layer comprising a triptan, a skin irritation reducer, and a stabilizer; and a bottom layer, wherein the bottom layer comprises a release liner, wherein the period of time is selected to deliver a therapeutically effective amount of the triptan through the plurality of micropores, see claim 27.
Applicants claim a transdermal drug delivery patch system for delivering a drug, comprising: a transdermal microporation apparatus for heating a skin surface; and a triptan drug deliver patch , wherein the drug delivery patch comprises a top layer  comprising an adhesive, a middle layer comprising a triptan, a skin irritation reducer, and a stabilizer; and a bottom layer, wherein the bottom layer comprises a release 
liner, see claim 38.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Choi et al.  ‘484 discloses a transdermal formulation (i.e., patch) comprising: a) an adhesive layer comprising: i. an acrylate adhesive polymer having an --OH or no functional groups;  ii.  a triptan selected from zolmitriptan; and b) a backing layer, absorption enhancer, the adhesive layer is acrylate polymer with hydroxyl functional group, and zolmitriptan and is present in an amount of from 0.5 wt % to 12 wt % of the 
weight of adhesive polymer.  Choi et al.  ‘484 transdermal formulation (i.e., patch) is used for treating migraine pain, see column 9.
 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Choi et al.  ‘484 is that the instant claims are silent the scope of adhesive layer and absorption enhancer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1, 3-12, 19-21, 23, 26-27 and 38 prima facie obvious because one would be motivated to employ the compositions and methods of use of Choi et al.  ‘484 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known          compositions and methods of use of Choi et al.  ‘484 would possess similar activity to that which is claimed in the reference.
Claim Objections
5.	Claims 17-18 are objected to as being dependent on rejected claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 17, 2022